Citation Nr: 0821908	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-34 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a jaw disability.

2.  Entitlement to service connection for a scar on the right 
side of the chin with neuropathy.

3.  Entitlement to service connection for the loss of teeth.

4.  Entitlement to service connection for a loss of feeling 
inside the mouth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied, in pertinent part, the 
veteran's claims of service connection for a jaw disability, 
a scar on the right side of the chin with neuropathy, the 
loss of teeth, and for a loss of feeling inside the mouth.  
The veteran disagreed with this decision later in September 
2003.  He perfected a timely appeal in November 2003 and 
requested a Travel Board hearing.

This matter also is on appeal of a January 2007 rating 
decision which denied the veteran's claim of service 
connection for a jaw disability.  The veteran disagreed with 
this decision in February 2007.  He perfected a timely appeal 
in March 2007.  In April 2008, the veteran withdrew his 
Travel Board hearing request.  See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's claimed jaw disability was not incurred in 
service.

3.  The veteran's claimed scar on the right side of the chin 
with neuropathy was not incurred in service.

4.  The veteran's claimed loss of teeth was not incurred in 
service.

5.  The veteran's claimed loss of feeling inside the mouth is 
not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The veteran's claimed jaw disability was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The veteran's claimed scar on the right side of the chin 
with neuropathy was not incurred in service nor may it be so 
presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The veteran's claimed loss of teeth was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  The veteran's claimed loss of feeling inside the mouth 
was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August 2003 and in April and in November 
2006, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his disabilities to active 
service and noted other types of evidence the veteran could 
submit in support of his claims.  The veteran was informed of 
when and where to send the evidence.  After consideration of 
the contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a jaw 
disability, a scar on the right side of the chin with 
neuropathy, loss of teeth, or for loss of feeling inside the 
mouth.  Thus, any failure to notify and/or develop this claim 
under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in April, September, and in 
November 2006, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In response to all of 
this notice, the veteran notified VA in November 2006 that he 
had no further information or evidence to present in support 
of his claims.

With respect to the veteran's claim of service connection for 
loss of feeling inside the mouth, the Board observes that 
VCAA notice is not required because this issue involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, 
where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  In 
this case, the veteran is seeking service connection for a 
symptom-loss of feeling inside the mouth-and not for any 
underlying disability.  See generally Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In any event, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the August 2003 VCAA notice letter was provided prior 
to September 2003 RO decision denying service connection for 
scar on the right side of the chin with neuropathy, loss of 
teeth, and for loss of feeling inside the mouth; thus, this 
notice was timely with respect to the claims.  The November 
2006 VCAA notice letter also was provided prior to the 
February 2007 RO decision denying service connection for a 
jaw disability.  There has been no prejudice to the appellant 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328; see also Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.

In April 2003, in response to a request from the RO for the 
veteran's service medical records, the National Personnel 
Records Center in St. Louis, Missouri (NPRC), notified VA 
that the veteran's records had been lost in a July 1973 fire 
at NPRC.  In cases where the veteran's service medical 
records (or other pertinent records, for that matter) are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA must also provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). The Veterans Court also has held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. 
App. 39 (2000).  As will be explained below, although it is 
unfortunate that the veteran's service medical records are 
missing and presumed destroyed, there is no evidence of post-
service complaints of or treatment for any of his claimed 
disabilities such that service connection is warranted.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given the lack 
of post-service continuity of symptomatology of any of the 
veteran's claimed disabilities, the Board finds that 
examinations are not required to address the contended causal 
relationships between active service and a claimed jaw 
disability, scar on the right side of the chin with 
neuropathy, and loss of teeth.  Because the veteran's claimed 
loss of feeling inside the mouth is not a disability for VA 
compensation purposes, an examination also is not warranted.  
In summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he incurred a jaw disability, a 
scar on the right side of the chin with neuropathy, loss of 
teeth, and a loss of feeling inside the mouth during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

As noted in the Introduction, the veteran's service medical 
records likely were destroyed in the July 1973 fire at NPRC.

A review of morning reports from the veteran's unit shows 
only that the veteran was hospitalized during service for 
treatment of a right index finger fracture and for measles.

The post-service VA medical records show no complaints of or 
treatment for any of the veteran's claimed disabilities at 
any time since his separation from service.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a jaw 
disability, a scar on the right side of the chin with 
neuropathy, loss of teeth, and for a loss of feeling inside 
the mouth.  Initially, the Board notes that it is unfortunate 
that the veteran's service medical records are not available 
for review.  Morning reports from the veteran's unit show 
only that he was treated for a right index finger fracture 
and measles during active service.  Critically, there is no 
evidence of any complaints of or treatment for any of the 
veteran's claimed disabilities in his post-service medical 
records which could be related to active service.  With 
respect to the veteran's claim of service connection for a 
loss of feeling inside the mouth, the Board also notes that 
the presence of a mere symptom alone, absent evidence of 
medical pathology or other identifiable underlying malady or 
condition that causes the symptom, does not qualify as 
disability for which service connection is available.  See 
generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); vacated in part and remanded on other grounds sub 
nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.  

Additional evidence in support of the veteran's service 
connection claims for a jaw disability, a scar on the right 
side of the chin with neuropathy, loss of teeth, and for a 
loss of feeling inside the mouth, is his own lay assertions.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Absent evidence of a continuity of 
symptomatology for any of the veteran's claimed disabilities 
which could be related to active service, the Board finds 
that service connection for a jaw disability, a scar on the 
right side of the chin with neuropathy, loss of teeth, and 
for a loss of feeling inside the mouth is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a jaw disability is 
denied.

Entitlement to service connection for a scar on the right 
side of the chin with neuropathy is denied.

Entitlement to service connection for the loss of teeth is 
denied.

Entitlement to service connection for a loss of feeling 
inside the mouth is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


